Citation Nr: 1547730	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, brother, and J.C.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In October 2014, the Veteran, his brother, and J.C. testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence shows that the Veteran was stationed in the Philippines from March 1968 to July 1969; he has provided credible and sufficiently corroborated testimony as to being rotated to Tan Son Nhut Air Base and then later to Cam Ranh Air Base for two 60-day tours during this period.

2.  The evidence shows that the Veteran's diabetes mellitus is compensably disabling.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

When a Veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which has been shown to be caused by exposure to herbicides or Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Diabetes mellitus must become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

The Veteran asserts that his diabetes mellitus is due to exposure to herbicides from his two 60-day tours to Tan Son Nhut Air Base and Cam Ranh Air Base in Vietnam in 1969.  The Veteran's DD-214 and service personnel records reflect that he was an aircraft mechanic who worked on C-130 aircraft.  His service personnel records confirm that he was stationed in the Philippines from March 1968 to July 1969 and that he was part of the 463rd Airlift Group during that time.    

The Veteran has submitted several statements describing his two 60-day tours in Vietnam repairing aircraft.  See, e.g., October 2013 statement.  At the Board hearing, the Veteran's representative recounted the history of the Veteran's unit - the 463rd Airlift Group - which became part of the 315th Air Division and was headquartered in the Philippines in 1969.  According to the representative's historical research, wing crews from this group rotated initially into Tan Son Nhut until the spring of 1969, and then the rotations moved to Cam Ranh Bay.  These rotations lasted from two weeks to six months at a time.  The Veteran testified at his Board hearing that he did set foot in Vietnam during his two rotations to these air bases.  The Veteran's reports are corroborated, at least in part, by his service personnel records which reflect that he served as an aircraft mechanic who worked on C-130 aircraft and was stationed in the Philippines with the 463rd Airlift Group during the requisite time frame.  The Board finds his sworn testimony regarding this matter to be both competent and credible.  

Additionally, the Veteran's ex-wife submitted a letter in November 2014 in which she reported sending numerous letters and packages through the U.S.P.S. to Vietnam in 1969.  The Board finds the Veteran's ex-wife's report to be credible.  

Given the competent and credible lay evidence provided by the Veteran and his ex-wife, which is at least partially corroborated by the Veteran's service personnel records, as well as the historical background provided by the representative at the hearing, there is enough evidence to establish that the Veteran was located at Tan Son Nhut Air Base and then later at Cam Ranh Air Base in Vietnam in 1969.  

VA treatment records reflect that the Veteran has been diagnosed with diabetes mellitus.  See, e.g., August 2006 VA treatment record.  These records also show that the Veteran has been taking insulin as part of his treatment for diabetes mellitus.  See, e.g., August 2011 VA primary care nursing note.  Thus, the Veteran's medical records demonstrate that his diabetes mellitus has manifest to a compensable degree.      

As the competent medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, and as the Veteran is presumed to have been exposed to herbicides as a result of his service in Vietnam during the requisite time frame, service connection is warranted for diabetes mellitus on a presumptive basis under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


